OPINION
By THE COURT:
Submitted on motion of appellee to dismiss the appeal for the reason that appellant has not conformed to the statute §11564 GC and with Rule VII of this Court.
The appeal is noted as upon questions of law. The motion for new trial was overruled January 31, 1952. At the time of the filing of this motion, May 16, 1952, no bill of exceptions had been filed in this court and, presumably, none had been filed in the trial court as provided in §11564 GC. Assignments of error or briefs have not been filed in this court as required by Rule VII.
*351Inasmuch as we have no assignments of error we cannot say whether or not a bill of exceptions would be required to exemplify the errors intended to be urged in this court.
Rule VII of this court has not been observed.
The second branch of the motion will, therefore, be sustained.
HORNBECK, PJ, WISEMAN & MILLER, JJ, concur.